NUMBER 13-12-00769-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

SUSAN THOMPSON
AND ALL OTHER OCCUPANTS,                                                              Appellants,

                                                  v.

GREEN TREE SERVICING, LLC
AS SUCCESSOR BY MERGER TO
WALTER MORTGAGE COMPANY, LLC,                                                        Appellee.


                      On appeal from the County Court at Law
                          of San Patricio County, Texas.


                             MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza, and Perkes
                    Memorandum Opinion by Justice Perkes

        In this forcible-detainer case, appellant, Susan Thompson 1 appeals the trial

court’s judgment denying her a trial de novo in her appeal from justice court and

        1
            Susan Thompson and All Other Occupants were named as defendants in the original eviction
lawsuit filed in justice court and are appellants on appeal. We will collectively refer to appellants as
“Thompson.”
purporting to “confirm” the justice court’s judgment in favor of appellee Green Tree

Servicing, LLC as Successor by Merger to Walter Mortgage Company, LLC (hereinafter

“Green Tree”). We reverse and remand for a trial de novo.

                    I.       FACTUAL AND PROCEDURAL BACKGROUND2

        Green Tree sued Thompson in the Justice Court, Precinct Two of San Patricio

County, Texas, to evict her from the premises located at 6186 CR 2313, Odem, Texas

78730. On October 31, 2012, the justice court awarded possession of the premises to

Green Tree and entered judgment against Thompson. Thompson timely appealed to

the County Court at Law of San Patricio County (the trial court).

        On November 21, 2012, the trial court convened for a trial de novo. However,

before Green Tree presented its case, Thompson’s counsel challenged the trial court’s

subject-matter jurisdiction—arguing the case belonged in district court because it

presented a question of property ownership and not a question of mere possession.

Thompson moved the trial court to dismiss the appeal on this basis. The trial court

denied the motion to dismiss for lack of subject-matter jurisdiction, stated it was finding for

Green Tree and would not receive evidence, and directed Green Tree’s counsel to

prepare an “agreed judgment” memorializing its ruling.3 The trial court gave Thompson

five days to file any objections to the agreed judgment Green Tree prepared.

        Without objection from Thompson, the trial court entered the following Agreed



        2
           Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court’s decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.
         3
           The trial court did not receive evidence on Thompson’s subject-matter jurisdiction challenge as
would enable this Court to determine Thompson’s challenge to the trial court’s subject-matter jurisdiction.

                                                     2
Judgment,4 which Thompson now appeals:

                On this 21st day of November, 2012, came to be heard the
        above-entitled and numbered cause on appeal from the Judgment entered
        in the Justice Court on October 31, 2012, in favor of Plaintiff. The parties
        appeared in person or by and through their counsel of record and
        announced ready for trial. Prior to any evidence being presented by the
        parties, Defendant Susan Thompson requested that the case be dismissed
        for lack of jurisdiction of the Court. The Court denied Defendant’s request
        to dismiss the case for lack of jurisdiction of the Court.

              Defendant then requested that the Court dismiss her appeal. Upon
        considering Defendant’s additional request to voluntarily dismiss her
        appeal, and finding no opposition to Defendant’s request for voluntary
        dismissal of the appeal, the Court finds that the case should be dismissed.

              IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that
        Defendant’s request to dismiss her appeal is granted, the appeal is
        dismissed and, accordingly, the Judgment of the Justice Court is final.

              This Order is final, disposes of all claims between the parties and is
        appealable.

                                     II.     ISSUES PRESENTED

        Thompson presents two issues for review:

        (1) Did the trial court err in not holding a trial de novo after Thompson’s appeal
            from justice court was perfected?

        (2) Did the trial court err in reinstating the justice court’s judgment?

                                            III.    ANALYSIS

        By her first and second issues, Thompson argues she was entitled to trial de novo

in county court, and because her appeal to county court annulled the justice court’s

judgment, the trial court could not confirm or enter judgment on the justice court’s

judgment. We agree.


        4
           Although the judgment is entitled “agreed judgment”, the judgment is not signed by the parties,
and the record is devoid of any indication that the parties agreed upon the terms of the judgment.
                                                    3
       Whether Thompson was entitled to trial de novo once she perfected her appeal to

the county court presents a legal question which we review de novo. See Mayhew v.

Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998); see also Salmeron v. T-Mobile

West Corp., No. 01-07-00532-CV, 2008 WL 1828616, at *1 (Tex. App.—Houston [1st

Dist.] Apr. 24, 2008, no pet.) (mem. op.). In Villalon v. Bank One, the First Court of

Appeals succinctly explained the rule of law that is determinative of this case:

          [I]t is well-settled that perfection of an appeal to county court from a
          justice court for trial de novo vacates and annuls the judgment of the
          justice court. Once a county court acquires jurisdiction by perfection of
          an appeal from justice court, the rules of procedure permit only that the
          county court try the case de novo or dismiss it if it is not prosecuted. A
          county court cannot affirm or reverse the judgment of the justice court
          nor can it remand the cause to the justice court.

176 S.W.3d 66, 69–70 (Tex. App.—Houston [1st Dist.] 2004, no pet.). In In re Garza,

this Court explained that once a justice court’s judgment is annulled by perfection of

appeal to the county court, the burden is on the appellee in the county court to obtain a

new judgment.      990 S.W.2d 372, 374 (Tex. App.—Corpus Christi 1999) (orig.

proceeding). While In re Garza was decided under Texas Rule of Civil Procedure 574b,

which was repealed effective August 31, 2013 and no longer applies to pending cases

unless justice so requires, see Misc. Docket No. 13-9049 (Tex. April 15, 2013), both Rule

574b and the new rule 506.3 provide for trial “de novo in the county court” when an appeal

from justice court is perfected. See TEX. R. CIV. P. 574b (“The cause shall be tried de

novo in the county or district court; and judgment shall be rendered.”); see also TEX. R.

CIV. P. 506.3 (“The case must be tried de novo in the county court. A trial de novo is a

new trial in which the entire case is presented as if there had been no previous trial.”).


                                             4
       Because Thompson was entitled to trial de novo in the county court, the trial court

erred as a matter of law by denying her a trial de novo and rendering judgment that

purported to confirm the justice court’s judgment. See In re Garza, 990 S.W.2d at 374;

see also TEX. R. CIV. P. 506.3. We find Green Tree’s argument that Thompson waived

any error by not filing objections to the agreed judgment unpersuasive. As this Court

explained in In re Garza, “[l]language in a trial court’s dismissal order cannot resurrect the

justice court’s judgment.” 990 S.W.2d at 374. At the November 21, 2012 hearing,

Thompson asked the trial court multiple times to receive evidence in a trial de novo even

if it rejected her subject-matter jurisdiction argument, and Thompson clearly informed the

trial court on the record that under the case law, the justice court’s judgment was a nullity

that could not be “affirmed.”     See id.; see also TEX. R. APP. P. 33.1.        We sustain

Thompson’s issues on appeal.

                                     IV.    CONCLUSION

       We reverse the trial court’s judgment and remand this case to the trial court for trial

de novo. See TEX. R. APP. P. 43.2(d).


                                                  GREGORY T. PERKES
                                                  Justice

Delivered and filed the
3rd day of October, 2013.




                                              5